Z57-/5
 COA#       08-11-00317-CR                    OFFENSE:         19.02
 ___ „ ,_ Johnny Green, Jr. v. The State4
 STYLE: of Texas                              COUNTY:          Tarrant
 COA DISPOSITION:       Affirm/Reform         TRIAL COURT: 372nd District Court
 DATE: 11/22/13                Publish: NO TC CASE #:          1199474D




                    IN THE COURT OF CRIMINAL APPEALS
ELECTRONIC RECORD


         Johnny Green, Jr. v. The State
STYLE:   of Texas                                  CCA #:


         ?RnsF                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:
DATE:         ^//7/^<-                             SIGNED:,                PC:.
JUDGE:              ^                              PUBLISH:               DNP:




                                                                           MOTION FOR
                                          REHEARING IN CCA IS:
                                          JUDGE: